DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
The amendments filed 08/26/2021 have been entered. Claims 1 and 9-15 remain pending in the application. 
 
Response to Arguments
Solely due to the amendments, the double patenting rejection is withdrawn. However, the examiner notes for clarity of record that the double patenting rejection may reintroduced based on any other further amendments in either the instant application or co-pending application 14/927,815.

Applicant's arguments, solely due to the amendments, with respect to the rejections under 35 U.S.C. 102 filed 08/26/2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
However, Applicant's arguments with respect to the rejections under 35 U.S.C. 103 filed 08/26/2021 have been fully considered but are not persuasive. 
Upon further consideration, a new ground(s) of rejection is made in view of prior art of record Marshall in view of prior art of record Leng under 35 U.S.C. 103. 

Generating, by the one or more processors, a modified score of the first webpage content based at least in part, on (i) the increased at least one score provided by the first user in the modified score of the first webpage content and (ii) a social distance between the first user and one or more users, wherein a larger value for the social distance increases the modified score. 
The applicant argues that, in particular, Leng does not teach the “social distance” feature and specifically “…wherein a larger value of the social distance increases the modified score…”
The examiner respectfully disagrees. 
Specifically, the applicant argues (Pgs. 2-3 of 8/26/2021 remarks): 
 Leng teaches that a "friendship dimension value" is determined between a reviewer and a user (See at least Abstract, used throughout), reflecting "the closeness of the friendship between the two users at the online shopping platform" (Paragraph [0017]). Based on the extent that the users are friends, Leng teaches that the score for a product is "standardized to reduce the effect of the possible bias" for reviews of the product (Paragraph [0051]). So while Leng may teach or suggest a "social distance", Leng does not teach or suggest "wherein a larger value for the social distance increases the modified score" as in independent claims 1, of which claim 14 depends upon. As such, claim 14 is neither taught nor suggested by the combination of Marshall in view of Leng, placing claim 14 in a condition for allowance. Withdrawal of the 35 U.S.C. § 103 rejection of claim 14 is requested for at least this reason.
Again the examiner respectfully disagrees. 
	First, it appears that the applicant admits that Leng does it fact teach the claimed “social distance”. 
	Second, Leng does in fact teach “…wherein a larger value for the social distance increases the modified score…” 

	If the content was created by user V, then a higher p (U, A, V) results in biasing program 115 lowering the determined score accordingly. If user V created the content, then the higher social distance between user U and user V results in a proportional increase in the score. For example, if user V, who in this example is a stranger to user U, indicates that they like the content of user U, then the "like" of user V counts more heavily in contrast to that of a "like" provided by a friend of user U.
	From the above paragraph of the specification, the examiner has interpreted the claim language, in light of the specification as follows. It appears that the “closer” (e.g. a user U2 is a close friend to user U; direct friendship) two users are, the higher the score for the modified piece of content. 
	Leng teaches this. 
First, as the applicant appears to admit, Leng [0017] does in fact teach a “friendship dimension” and this, under BRI, teaches the claimed “social distance.” However, the applicant has failed to account for the full teachings of Leng. 
In particular [0036] of Leng recites: 
For example, corresponding weights may be determined for evaluation values based on friendship dimension values using a predetermined scheme. In general, the greater the weight assigned, the greater influence the reviewer user is assigned to have on the product recommendations for the target user. In some example scheme, the weight associated with a friendship dimension value of one (i.e., the target user and the reviewer user are directly linked) is set to 6, the weight associated with a friendship dimension value of two (i.e., the target user and the reviewer user are linked via one shared friend) is set to 5, the weight associated with a friendship dimension value of three (i.e., the target user and the reviewer user are linked via two shared friends) is set to 4, the weight associated with a friendship dimension value of four (i.e., the target user and the reviewer user are linked via three shared friends) is set to 3, the weight associated with a friendship dimension value of five (i.e., the target user and the reviewer user are linked via four shared 
From a plain reading of the above disclosure of Leng’s [0036], it can be clearly seen that, in fact, Leng teaches “…wherein a larger value for the social distance increases the modified score…” That is, the “closer” two users are, the higher the weight applied to the score is. In the emphasized example above, Leng discusses an example where there is a friendship value of 1, which means two users are directed linked (e.g. “close” friendship) and therefore, the weight (e.g. the value which is applied to selected evaluation (e.g. score)) has a high value of 6. This directly teaches the claim language or otherwise renders such language obvious. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites: 
Generating, by the one or more processors, the modified score by modifying the score provided by the first user based on a relationship of the first user
The term “the modified score by modifying the score” is indefinite as it is unclear which score “the modified score” refers to with respect to Claim 1. 
That is, Claim 1 recites: 
1) “increasing, by the one or more processors the at least one score provided by the first user…” 
2) “generating, by the one or more processors a modified score of the first webpage content…” 
It is unclear if “the modified score” in Claim 9 refers either (1) or (2) and thus the claim is indefinite. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claims 1 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US Patent 9009082 B1) in view of Leng et al. (US 2013/0030950). The examiner notes that prior art of record Leng, was included in applicant’s submitted IDS (Information Disclosure Statement) filed 04/01/2019.  
With respect to Claim 1, Marshall teaches identifying, by one or more processors, a plurality of scores associated with a first webpage content, wherein at least one score of the plurality of score associated with the first webpage content is provided by a first user (Marshall Fig.4 Note at least Element 413 which shows a score provided by a user. Further note element 452 which shows the ratings that can be provided by a user.” Further, Col. 1 Lines 53-57 “The user-supplied information may have various forms in various embodiments. Such as votes or other 
Marshall also teaches determining, by the one or more processors, that the at least one score of the plurality of scores for the first webpage content indicates a bias provided by the first user, wherein the bias provided by the first user is determined based, at least in part, on a predicted pattern of behavior of the first user (Marshall Col. 7 Lines 41-44 “However, Such a voting pattern may nonetheless demonstrate a bias relationship between the evaluator user and content providing user A on the basis of another bias assessment type…” Further Col. 18 Lines 14-65 in particular 17-21 “For example, in some embodiments, various pattern-based analyses are performed on multiple evaluations or other information pieces Supplied by a single user in order to identify patterns that correspond to an increased likelihood of unreliability…” The examiner notes that Marshall’s disclosure of voting patterns and “patterning-based analyses” reads on the claimed “predicted pattern of behavior.”). 
Marshall also teaches determining an action associated with the at least one score is an infrequent action performed by the first user (Marshall Cols 7-8 discuss at least one such example of what the examiner is interpreting as an “infrequent action.” Specifically, Lines 38-51 discuss a consistency threshold. Further lines 30-35 recite “if evaluation Ea4 is a no vote while all of the other 6 EaX votes…are yes votes, then the evaluator user would be determined to have a likely bias relationship as a fan…(based he examiner notes that a vote or evaluation performed by the user which is determined to be not “consistent” with the expected evaluation (e.g. does not meet the criterion for the consistency threshold) teaches “Determining an action associated with the at least one score is an infrequent action performed by the first use”.). 
Marshall also teaches increasing (Marshall Col.8 Lines 55-64 describe that different weights can be given to different evaluations. Specifically note that, as described above in the response to arguments, giving an evaluation of 1 a weight of 1.5 trivially increases that rating.), by the one or more processors, the at least one score provided by the first user based, at least in part, on a (i) comparison between the at least one score provided by the first user and the predicted pattern of behavior of first user… (Marshall Col. 7 Lines 41-44 “However, Such a voting pattern may nonetheless demonstrate a bias relationship between the evaluator user and content providing user A on the basis of another bias assessment type…” Further Col. 18 Lines 14-65 in particular 17-21 “For example, in some embodiments, various pattern-based analyses are performed on multiple evaluations or other information pieces supplied by a single user in order to identify patterns that correspond to an increased likelihood of unreliability…” The examiner notes that Marshall’s disclosure of voting patterns and “patterning-based analyses” reads on the claimed “predicted pattern of behavior.” The examiner notes that performing “pattern-based” analysis (i.e. predicted pattern of  and (ii) the determination of the infrequent action being performed by the first user (Marshall Col. 7 Lines 8-36 “As one illustrative example, in some embodiments, the evaluations are assessed by tracking the series of evaluations for each combination of an evaluator user and a content-providing user, and then determining whether a particular series of evaluations is consistently low or high (e.g., above or below predefined thresholds)…” The examiner notes that a user exceeding a threshold which determines a consistency in their evaluations teaches “the determination of the infrequent action being performed by the first user.”).
Marshall also teaches generating, by the one or more processors, a modified score of the first webpage content based at least in part on (i) the increased at least one score by the first user in the modified score of the first webpage content… (Marshal Col. 26 Lines 1-12 “After block 930, the routine continues to block 935 to designate any evaluations selected in block 925 and/[or] 930 as being unreliable, such as to exclude the selected evaluations from use in determining aggregate rating for content pieces and/or content-providing users, or to otherwise reduce the influence given to the selected evaluations for such purposes…” A person of ordinary skill in the art would readily infer that using excluding and/or otherwise reducing the influence given to a selected evaluation reads on generating a modified rating by the score provided by a user as the claim language requires. Further, see different weights for specific evaluations and/or raise the ratings as cited above, the examiner notes that multiplying a rating by a weight teaches the claimed functionality of “generating” and because this “generation” is on a user-supplied evaluation and because, in the cited example above, the weight is greater than one, clearly the modified score of the first webpage content includes the “increased at least one score” as is required.)…and (ii) a social distance between the first user and the one or more users…(Marshall Col. 16 Lines 54-66 “In addition, in some embodiments, other information specific to a user may further be used to influence content submission and/or evaluation from that user…[such as] a relationship of the user with respect to a recipient user who may be provided with content (e.g. to give increased influence to evaluations from users on a buddy list)…” The examiner notes that a person of ordinary skill in the art would realize that if a user is on a buddy list of another user and that determination is used to influence certain evaluations a modified score of the webpage content that the user sees would indeed by based on at least “(ii) a social distance between the first user and the one or more users…”)
Marshall also teaches sending the first webpage content with the modified rating for the first webpage content (Marshall Col. 12 Lines 22-60 describe Fig. 4. In particular “In such embodiments, if the current user performs an evaluation of the item user the star rating selections 452 or other rating selections (not shown), the summary rating information 425 about the item may be updated for the current user and/or for future users to whom information about the item is displayed.” The examiner notes that “updating” the rating based on the user’s provided rating teaches the claimed “sending.”). 

explicitly disclose: 
…wherein a larger value for the social distances increases the modified score
Leng, however, teaches …wherein a larger value for the social distances increases the modified score (Leng [0017] discloses “friendship dimension”. The examiner notes for clarity of record that, as per the instant remarks filed 08/26/2021, the applicant appears to admit that Leng discloses friendship dimension and therefore indeed teaches “a social distance between the first user and the one or more users”.
Further Leng [0036] “For example, corresponding weights may be determined for evaluation values based on friendship dimension values using a predetermined scheme. In general, the greater the weight assigned, the greater influence the reviewer user is assigned to have on the product recommendations for the target user. In some example scheme, the weight associated with a friendship dimension value of one (i.e., the target user and the reviewer user are directly linked) is set to 6, the weight associated with a friendship dimension value of two (i.e., the target user and the reviewer user are linked via one shared friend) is set to 5, the weight associated with a friendship dimension value of three (i.e., the target user and the reviewer user are linked via two shared friends) is set to 4, the weight associated with a friendship dimension value of four (i.e., the target user and the reviewer user are linked via three shared friends) is set to 3, the weight associated with a friendship dimension value of five (i.e., the target user and the reviewer user are linked via four shared friends) is set to 2, the weight associated with a friendship dimension value of six (i.e., the target user and the reviewer user are linked via five shared friends) is set to 1, and the weight associated The examiner notes that determining a weight’s value applied to the score of a review based on how close and/or far one user is from another user teaches “…wherein a larger value for the social distance increases the modified score…”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the detection and modification of determined bias evaluations as taught by Marshall modified with the increasing score as determined by a measure of social distance as taught by Leng because this would allow the system to account for a biased review that may be caused by a friendship between one user and another user. As a result of Leng’s weight (e.g. increasing the weight based on a social distance), the user can make a more informed opinion and thus this would improve the user’s experience (Leng [0043]). 
With respect to Claim 9, the combination Marshall and Leng teaches generating, by the one or more processors, the modified score by modifying the score provided by the first user based on a relationship of the first user (Marshall Col. 7 lines 1-6 “…the Evaluation Assessment system 142 operates to assess the reliability of evaluations provided by the evaluator users 120, such as by determining bias relationships between particular evaluator users and content-providing users and/or by using one or more other types of assessments.” Marshall Col. 16 Lines 28- 60 
With respect to Claim 10, the combination Marshall and Leng teaches wherein the relationship is defined based on a hierarchy that includes the first user (Marshall Col. 16 Lines 55-59 “In addition, in some embodiments, other information specific to a user may further be used to influence content submissions and/or evaluations from that user, such as indication of a degree of authority of a user (e.g. to give increase influence based on credentials or recognition in a particular area)…” The examiner notes that a person of ordinary skill in the art would readily infer that an indication of a degree of authority indicates that there must be some sort of hierarchy present when determining a relationship.). 
With respect to Claim 11, the combination Marshall and Leng teaches wherein the relationship is defined based on a relationship between the first user and a type of content (Marshall Col. 18 Lines 46-55 “Moreover, when analyzing multiple prior evaluations for a user in light of similar evaluations for other uses, additional patterns may be identified, such as a consistent targeted bias of a user for only a subset of the user’s evaluations that have one or more common factors (e.g., a bias for or against a particular type or category of item…”). 
With respect to Claim 12, the combination Marshall and Leng teaches generating, by one or more processors, the predicted pattern of behavior for the first user, the first user having provided biased data used to generate an initial score for the first webpage content, based on an initial average for a plurality of user feedback for the first webpage content (Marshall Col. 12 Lines 9-11 “…the display include[s] summary rating information for the item, which in the example indicates that average customer rating for the item is 4 out of 5 stars.” Marshall Col. 18 Lines 46-55 “Moreover, when analyzing multiple prior evaluations for a user in light of similar evaluations for other uses, additional patterns may be identified, such as a consistent targeted bias of a user for only a subset of the user’s evaluations that have one or more common factors (e.g., a bias for or against a particular type or category of item…” The examiner notes that Marshalls disclosed “multiple prior evaluations for a user in light of similar evaluations for other users” reads on the claimed “initial average for a plurality of user feedback.”). 
With respect to Claim 13, the combination Marshall and Leng teaches wherein the modified score for the first webpage content is further based, at least in part, on a degree of matching between the predicted pattern of behavior of the first user and the infrequent action of the first user (Marshall Col.6 Lines 40-67 describe how users can provide rating votes which are used to determine an aggregate quality rating for the content piece. Col. 3 Lines 58-63 “…for which the bias relationship is identified as being likely to exist. In such embodiments, the influence of the evaluation of the determined group may be excluded OR DEVALUED[emphasis added] for at least some purposes, such as for use in determining aggregate ratings for…the content pieces that are evaluated.” Col. 7-8 describe how a biased rating can be determined. In particular Col. 7 lines 8-17 “…in some embodiments, the evaluations for each combination of an evaluator user and a content-providing user, and then determining 
With respect to Claim 14, the combination of Marshall and Leng teach wherein the modified score is adjusted to reduce a biasing effect that inclusion of a portion of biased data is predicted to have on an initial score of the first webpage content (Leng Pg. 6 Paragraph [0051] “because the reviewer user is a seller and may be interested in biasing the product review, the evaluation value of the product review is standardized to reduce the effect of the possible bias.” Pg. 6 Paragraph [0053] “a recommendation value is determined for a product associated with the plurality of product reviews based on an evaluation value and a respective weight corresponding to the product. For example, recommendation value is determined for each unique value product described among the product reviews based on the evaluation value and respective weights determine for the product review for that product.” The examiner notes that standardizing a particular rating value to reduce the effect of the possible bias reads on the claim language.). 
With respect to Claim 15, the combination Marshall and Leng teaches generating, by the one or more processors, the predicted pattern of behavior of the first user based, at least in part, on one or a combination of (i) a social relationship of the first user…(Marshall Col. 16 lines 59-67 “a relationship of the user with respect to a recipient user who may be provided with content (e.g., to give increased influence to evaluations for users on a buddy list of the recipient user…” A person of ordinary skill in the art would readily infer that if a user and a buddy purchase similar products or the first user purchases a product because a buddy also purchased the same product, the predicted pattern of behavior would be generated based on this knowledge.)… (ii) a level of expertise of the first user (Marshall Col. 16 Lines 35-43 “a piece of content may have an assessed usefulness score for a first group of users that is high, and have other assessed usefulness scores for other groups that are low (e.g.,… to reflect different capabilities or knowledge of users in different groups, such as to be highly useful to a group of users to a high degree of specific technical knowledge…) In order to assess the different scores for different groups of users, in some embodiments only evaluation[s] from other users in the group will be used, OR [Emphasis added] evaluations from users in other groups may be discounted…In addition, in some embodiments, other information specification to a user may function be used to influence content submissions and/or evaluations from that user, such as an indication of a degree of authority of a user…”)…and (iii) a history of behavior of the first user regarding a second webpage content (Marshall Col. 18 Lines 46-55 “Moreover, when analyzing multiple prior evaluations for a user in light of similar evaluations for other users, additional patterns may be identified, such as a consistent targeted bias of a user for only a subset of the user’s evaluations that have one or more common factors (e.g., a bias for or against a particular type or category of item…” The examiner note that Marshalls disclosed “multiple prior evaluations for a user in light of …wherein a deviance from the pattern of behavior during a generation of the portion of biased data indicates presence of bias for that first user that is predicted to be reflected in the biased data (Marshall Col. 18 Lines 46-55 “Moreover, when analyzing multiple prior evaluations for a user in light of similar evaluations for other users, additional patterns may be identified, such as a consistent targeted bias of a user for only a subset of the user’s evaluations that have one or more common factors (e.g., a bias for or against a particular type or category of item…” The examiner notes that a person of ordinary skill in the art would readily infer that analyzing multiple prior evaluations for a particular user in light of similar evaluations from other users would, logically, indicate bias. Further still, Col. 7 lines 8-17 “…in some embodiments, the evaluations for each combination of an evaluator user and a content-providing user, and then determining whether a particular series of evaluation is consistently low or high (e.g., above or below predefined thresholds). Such evaluation consistency may be determined based on, for example, having a series that includes a number of evaluations that at least reaches a quantity threshold and includes a percentage of consistency in those evaluations that at least reaches a consistency threshold…” That is, given a number of ratings, the system of Marshall will determine a percentage of consistency. A person of ordinary skill in the art would readily infer that falling below or exceeding a consistency threshold reads on the claimed “deviation”). 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/F.C.T./           Examiner, Art Unit 2126  
/ANN J LO/           Supervisory Patent Examiner, Art Unit 2126